J-A10018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.B.B.                                             IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellant

                       v.

J.E.B.-S.

                            Appellee                   No. 2037 MDA 2014


               Appeal from the Order Entered November 4, 2014
               In the Court of Common Pleas of Lycoming County
                       Civil Division at No(s): 09-20, 268


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

JUDGMENT ORDER BY MUNDY, J.:                           FILED APRIL 01, 2015

       Appellant, S.B.B. (Mother), appeals pro se from the November 4, 2014

order, granting Appellee, J.E.B.-S. (Father)’s motion for attorney’s fees in

the amount of $4,651.50.1 After careful review, we dismiss this appeal.

       Generally, appellate briefs are required to conform to the Rules of

Appellate Procedure.        See Pa.R.A.P. 2101.   “This Court may … dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” In re Ullman, 995 A.2d 1207,

1211 (Pa. Super. 2010) (citation omitted), appeal denied, 20 A.3d 489 (Pa.



____________________________________________
1
  This Court has held that orders awarding attorney’s fees for vexatious,
obdurate, or dilatory conduct are final and appealable. Kulp v. Hrivnak,
765 A.2d 796, 799 (Pa. Super. 2000).
J-A10018-15


2011). Generally, this Court will construe pro se materials liberally, but “pro

se status confers no special benefit on an appellant.” Id. at 1211-1212.

      In this case, Mother purports to raise 23 issues on appeal. Mother’s

Brief at 4-5.     However, the bulk of Mother’s argument consists of

reproducing various transcripts and court filings verbatim without discussing

how they fit into any of the 23 issues Mother’s presents on appeal.        See

generally id. at 9-35.    We note that Mother has included one paragraph

which contains some citations to various statutes in the Adoption Act but,

this paragraph contains nothing more than one-sentence conclusions,

without any development or explanation as to why the trial court erred. See

id. at 21. It is axiomatic that this Court will not consider issues where the

appellant has not developed her issue in any meaningful way. In re Estate

of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012), appeal denied, 69 A.3d
303 (Pa. 2013). Furthermore, “[t]his Court will not act as counsel and will

not develop arguments on behalf of an appellant.”        Commonwealth v.

Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citation omitted), appeal

denied, 29 A.3d 796 (Pa. 2011).

      Based on the foregoing, we conclude the defects in Mother’s brief are

substantial and preclude this Court from conducting any meaningful

appellate review. Accordingly, we elect to exercise our discretion pursuant

to Rule 2101 and dismiss this appeal.

      Appeal dismissed.


                                     -2-
J-A10018-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2015




                          -3-